               Case 1:19-cr-00507-PAB Document 3 Filed 12/05/19 USDC Colorado Page 1 of 1

$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH
                                                          District of Colorado
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                               &DVH1R 19-CR-0507-PAB
                     -26+8$ '$9,' *(66

                               Defendant


                                                        $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         -26+8$ '$9,' *(66                                                                                    
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

✔
u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ               u &RPSODLQW
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ        u 9LRODWLRQ1RWLFH           u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
   86&   J   3RVVHVVLRQ RI D )LUHDUP$PPXQLWLRQ E\ D 3URKLELWHG 3HUVRQ

   86&   D  DQG E  %  3RVVHVVLRQ ZLWK ,QWHQW WR 'LVWULEXWH  JUDPV DQG PRUH RI PHWKDPSKHWDPLQH
   PL[WXUH 

   86&   F  $ L  3RVVHVVLRQ RI D )LUHDUP LQ )XUWKHUDQFH RI D 'UXJ 7UDIILFNLQJ &ULPH



            12/5/2019                                                                   V63KLOOLSV'HSXW\&OHUN
'DWH
                                                                                              Issuing officer’s signature

&LW\DQGVWDWH           Denver, Colorado                                           Jeffrey P. Colwell, Clerk of Court
                                                                                                Printed name and title


                                                                    5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                            DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                             

'DWH
                                                                                             Arresting officer’s signature



                                                                                                Printed name and title
